Filed 10/21/13 P. v. Romo CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B240422

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. VA119141)
         v.

ALBERTO ROMO,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County.
John A. Torribio, Judge. Affirmed.


         David Arredondo for Defendant and Appellant.


         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Paul M. Roadarmel, Jr., and
Nima Razfar, Deputy Attorneys General, for Plaintiff and Respondent.
                  ___________________________________________________
       A jury convicted defendant Alberto Romo of one count of chop shop operation
(Veh. Code, § 10801) (count 1) and one count of receiving stolen property (Pen. Code,
§ 496, subd. (a))1 (count 4). The trial court denied probation and sentenced defendant to
the low term of two years in count 1, to be served in county jail pursuant to section 1170,
subdivision (h)(2). The court stayed the sentence in count 4.
       Defendant appeals on the grounds that: (1) the trial court impermissibly interfered
with the defendant‟s right to confront and impeach witnesses; (2) the trial court allowed
expert testimony from an officer not qualified to so testify; and (3) the trial court
improperly admitted bad acts evidence to prove defendant‟s conduct on a specified
occasion.
                                           FACTS
A. Prosecution Evidence
       In June 2010, Robert Loera‟s 2009 Yamaha R6 motorcycle was stolen from the
parking structure at his apartment house. His motorcycle had a LoJack device on it.
Erick Castro‟s 2009 Yamaha R6 motorcycle was stolen from his underground parking
garage in June 2010 also. In August 2010, Norman Brown reported his 2006 Honda
CBR 600 motorcycle stolen from the parking garage at his apartment building, and
Jovanny Cruz Rojas reported his 2008 Honda CBR 600 stolen from his apartment
complex.
       In August 2010, defendant lived in a duplex in Huntington Park where he worked
on motorcycles in the rear of the property. Defendant‟s friend, Armando Comporan,
lived in the other unit of the duplex, and Comporan‟s father‟s GMC Safari van was
parked there. Defendant sometimes drove the van.
       On August 31, 2010, Officer Destiny Tafoya of the California Highway Patrol
(CHP) went to defendant‟s residence with Officer Perez to investigate defendant‟s use of
a false name on his driver‟s license. Defendant invited Officers Tafoya and Perez to the



1      All further references to statutes are to the Penal Code unless stated otherwise.


                                              2
back of his residence. Officer Tafoya saw approximately eight motorcycles, a work table
for motorcycles, parts of bikes, and a yard that contained a lot of motorcycle parts.
Defendant immediately told Officer Tafoya that he had paperwork on all of the
motorcycles and began to shuffle things around in an apparent search. Officer Tafoya
told him to stop because defendant was becoming very excited as he searched. At her
suggestion, defendant told Officer Perez where to look, but no paperwork was found.
       Officer Tafoya told defendant she would run checks on three of the motorcycles
and, if everything was clear, she would not need to see the paperwork. One of the
motorcycles came back “clear” and not stolen, another was reported to have a vehicle
identification number (VIN) that did not conform to standards, and the third had a VIN
that was not on file. As a result, she called Officer Justin Vaughan from the CHP auto
theft task force to assist in the investigation.
       When Officer Vaughan arrived, he noticed the GMC Safari and saw there was a
motorcycle in the back of the van. As he entered an open patio area, he saw boxes of
Chinese “plastics,” which are the body kits that go on motorcycles. There were tools and
motorcycle parts scattered everywhere in the garage and the back yard. Officer Vaughan
saw eight or nine motorcycles lined up against a wall. There were another eight or nine
motorcycles that seemed to be ready for repairs. There was a motorcycle lift with another
motorcycle on top of it and a ramp for loading and unloading motorcycles.
       Officer Vaughan found a LoJack inside one of the tool boxes. It had been
smashed, and all the components were crushed. Further investigation revealed that the
LoJack was from Loera‟s motorcycle. Officer Vaughan noted that the Safari van was a
favorite of motorcycle thieves. They modify the doors to open flat, enabling the thieves
to back into a parking space more deeply than a regular van, pick up a motorcycle, and
throw it inside the van. The doors on the van at defendant‟s residence had been modified
to open all the way. Officer Vaughan discovered a grinder with brushes, which could be
used to deface the VIN‟s and engine numbers associated with the motorcycles. He did
not find a die stamp or engraver. Officer Vaughan found a few handlebars that had been



                                                   3
snapped from their locked positions, which is the manner by which thieves free the
steering mechanisms.
          One of the engines found in the garage came from a motorcycle similar to Loera‟s.
A definite identification was not possible because the engine identification numbers had
been removed and painted over. The engine to Castro‟s motorcycle was identified after a
forensics process uncovered the defaced numbers. The engine and frame from Rojas‟s
motorcycle was found in a closet. Brown‟s motorcycle was found with the VIN still
intact.
          A motorcycle that defendant claimed as his own was found to have an altered
VIN. The numbers that were revealed by a forensic process belonged to a stolen
motorcycle. It was determined that the motorcycle was registered to Nestor Aispuro. A
search of the entire property revealed that defendant did not have any paperwork for any
of the motorcycles or engines.
          Officer Vaughan was of the opinion that defendant operated a “chop shop.” He
based his opinion on the van, the lack of paperwork, the state of the recently stolen
motorcycles, the smashed LoJack unit, the numerous VIN switches, and the numerous
engines with the engine numbers removed. Also, there were a lot of plastics in
defendant‟s inventory and the “fresh” stolen motorcycle plastics were already in his
inventory. Out of the 20 motorcycles that defendant had on his property, 11 were stolen,
had engine numbers ground off, or had altered VIN‟s.
          B. Defense Evidence
          Nestor Aispuro had known defendant for 10 to 12 years, and they rode
motorcycles together. Aispuro purchased a 2005 Honda CBR 1000 from the police
impound as salvage. He received a salvage certificate, and the numbers on that certificate
matched the VIN on the motorcycle he bought. He never finished registering the
motorcycle in his name. He left the motorcycle with defendant in the spring of 2010
because he had to empty out his garage. He gave defendant permission to ride it.
          Defendant testified in his own behalf. Defendant denied knowing that any of the
motorcycles in his yard were stolen. He had always owned motorcycles, and one day he

                                              4
upgraded his motorcycle with lights and an amplifier. He contacted a company that
manufactured plastics, and he began to sell them to satisfied customers. He tried to learn
to repair everything on the motorcycles. People brought him their motorcycles to make
them look like newer motorcycles.
       Defendant stated he never checked the VIN‟s on the motorcycles because he
simply sold plastics and did not think the numbers were relevant. He was not very
familiar with engines or mechanics and did not know exactly where the numbers should
go, since an engine has numbers everywhere. He bought some parts and motorcycles
from Craigslist. With respect to the engines that belonged to Castro and Loera, he bought
them from Craigslist for a few hundred dollars. He did not notice that the engine
numbers had been removed and that Loera‟s engine had a LoJack. He did not recognize
the LoJack.
       Defendant stated that the van was not working. When it worked, Comporan
would sometimes drive him to pick up a motorcycle from a customer. Defendant never
stole a motorcycle and never used the van to steal any motorcycles or parts. He did not
drive the van himself because he did not have a driver‟s license. He admitted to Officer
Tafoya that he had used a different name in the past.
       C. Rebuttal
       On January 3, 2010, Officer George Perez initiated a traffic stop of a motorcycle
driven by defendant. Instead of a registration, defendant provided the officer with
paperwork bearing the name of “Jose Baena.”
                                      DISCUSSION
I. Limitation on Cross-Examination
       A. Defendant’s Argument
       Defendant contends the trial court should have allowed defense counsel to test the
witnesses‟ credibility with regard to insurance fraud and the existence of liens on the
stolen motorcycles.




                                             5
       B. Relevant Authority
       Only relevant evidence is admissible. (Evid. Code, § 350.) Unless prohibited by
statute, all relevant evidence is admissible. (Evid. Code, § 351.) “„Relevant evidence‟
means evidence, including evidence relevant to the credibility of a witness or hearsay
declarant, having any tendency in reason to prove or disprove any disputed fact that is of
consequence to the determination of the action.” (Evid. Code, § 210.)
       Evidence Code section 352 provides that “[t]he court in its discretion may exclude
evidence if its probative value is substantially outweighed by the probability that its
admission will (a) necessitate undue consumption of time or (b) create substantial danger
of undue prejudice, of confusing the issues, or of misleading the jury.” The trial court‟s
discretionary decision to admit or reject evidence pursuant to Evidence Code section 352
“„will not be disturbed on appeal unless there is a manifest abuse of that discretion
resulting in a miscarriage of justice.‟” (People v. Cain (1995) 10 Cal. 4th 1, 33.)
       The federal Constitution and the California Constitution both guarantee a criminal
defendant the right to confront witnesses against him. (People v. Cudjo (1993) 6 Cal. 4th
585, 622.) The guarantee does not encompass a cross-examination that is effective in
whatever way and to whatever extent the defense might desire, however. (Delaware v.
Van Arsdall (1986) 475 U.S. 673, 679.) The confrontation clause permits trial courts to
impose reasonable limits on cross-examination to address concerns about harassment,
confusion of the issues, interrogation that is only of marginal relevance, and other issues.
(Ibid.) The right of confrontation is violated when a reasonable jury might have formed a
significantly different impression of the witness‟s credibility had the defendant been
permitted to pursue his proposed line of questioning. (Id. at p. 680.) “The correct inquiry
is whether, assuming that the damaging potential of the cross-examination were fully
realized, a reviewing court might nonetheless say that the error was harmless beyond a
reasonable doubt.” (Id. at p. 684.)
       C. Proceedings Below
       During cross-examination of Castro, defense counsel asked if Castro had
insurance on his motorcycle. The trial court stated, “Irrelevant” and struck Castro‟s

                                              6
affirmative answer. The court denied counsel‟s request to approach, and counsel asked
no more questions. During cross-examination of Brown, defense counsel asked if Brown
had any liens on his bike. The court stated, “Irrelevant. Court will sustain its own
objection.” Defense counsel later told the court outside the presence of the jury that the
only reason he asked about the lien was because sometimes bike owners “have a bike
conveniently stolen.” The trial court replied, “Absent there being anything of that nature,
it doesn‟t seem to be relevant and speculation.” Defense counsel added that sometimes
the stolen bikes are recovered and the lien holder sells it at auction. The trial court stated
that there was no evidence of that having occurred and, at that point, it was speculation.
The court sustained the objections.
       D. No Abuse of Discretion or Violation of Confrontation Rights
       At the outset, we agree with respondent that defendant has forfeited his claim,
since he made no effort to present evidence regarding Castro‟s insurance or the existence
of liens on Brown‟s motorcycle in order to obtain a definitive ruling from the trial court
on these lines of cross-examination. (See People v. Ramirez (2006) 39 Cal. 4th 398, 472.)
Furthermore, defense counsel made no objection on the ground that defendant‟s right of
confrontation was being violated. As a result, he has forfeited his right to assert this
constitutional claim on appeal. (See People v. Catlin (2001) 26 Cal. 4th 81, 138, fn. 14.)
       In any event, we conclude defendant‟s claim has no merit. As noted, a
defendant‟s right of confrontation does not signify that the defense may cross-examine a
witness without any limitations. (Delaware v. Van Arsdall, supra, 475 U.S. at p. 679.)
The limits the trial court placed on cross-examination regarding insurance and liens were
a reasonable attempt to avoid confusion of the issues and the questioning of witnesses on
issues of only marginal relevance, if any. (See People v. Clair (1992) 2 Cal. 4th 629, 656,
fn. 3.) Defendant was accused of operating a chop shop, engaging in unlawful VIN
activity, and receiving stolen property. The jury was instructed with CALCRIM No.
1752 that, in order to find defendant guilty of operating a chop shop, the People had to
prove that defendant knew that he owned or operated a chop shop, and that he
intentionally did so. The trial court instructed the jury that, to find defendant guilty of

                                              7
unlawful identification number activity, the People had to prove that the defendant
knowingly altered in various ways or removed VIN‟s.2 CALCRIM No. 1750 instructed
the jury that to find defendant guilty of receiving stolen property, the People had to prove
that the defendant, inter alia, bought, sold, received, or concealed property that had been
stolen and that when he did so, he knew that the property had been stolen.
       The issue of whether the two victims of motorcycle theft had insurance or liens
had no relevance to the elements of these offenses with respect to defendant. Whether a
victim had had his motorcycle “conveniently stolen” had no bearing on defendant‟s guilt
of the charged crimes. Moreover, whether or not Castro was insured and whether he
made a claim on his motorcycle insurance would not have affected his credibility with
respect to his limited testimony, and whether Brown‟s motorcycle was or was not subject
to a lien likewise did not affect his credibility. Both men merely testified that they owned
a certain motorcycle, that it was stolen, and that the theft was reported. No reasonable
jury would have formed a significantly different impression of the witnesses‟ credibility
had the defendant been permitted to pursue his proposed line of questioning. (Delaware
v. Van Arsdall, supra, 475 U.S. at p. 680.) The uncertain, speculative nature of
defendant‟s claim falls short of establishing that the trial court‟s limitation on cross-
examination prevented defendant from eliciting testimony that would have been material
to his defense.
       In addition, the issue of liens and lien holder sales at auction was brought out by
defense counsel in his cross-examination of Officer Vaughan, where counsel elicited that
some impound yards fraudulently or unknowingly sell motorcycles with altered VIN‟s.
Defendant also testified that many of the motorcycles brought to him were bought at
auctions, and he saw they were “thief recovery” and had broken switches when he
removed the plastics. Counsel‟s argument also brought out the fact that Aispuro bought
his motorcycle at auction, and the salvage certificate he received had a matching VIN and



2      The jury acquitted defendant of this count.


                                               8
engine number. Counsel argued that defendant had no reason to believe there was
anything wrong with it. Counsel then brought out Officer Vaughan‟s testimony about the
auction houses and impound lots selling stolen bikes. Thus, the trial court‟s ruling did
not prevent defendant from presenting his defense, which focused on his lack of
knowledge.
       Moreover, we believe any error in restricting cross-examination on the issues of
insurance and liens was harmless. If the improper restriction of cross-examination
violates the confrontation clause, the test is whether the error is harmless beyond a
reasonable doubt. (People v. Dyer (1988) 45 Cal. 3d 26, 47.) As stated in People v.
Rodriguez (1986) 42 Cal. 3d 730, “the prejudicial effect of the error on the trial as a whole
depends on a multitude of factors, including the cumulative nature of the lost
information, the extent of cross-examination otherwise permitted, the degree of evidence
corroborating the witness, and the overall strength of the prosecution case.” (Id. at p.
751, fn. 2, citing Delaware v. Van Arsdall, supra, 475 U.S. at p. 684.) In this case, there
was no other restriction placed on cross-examination of the victims, and the information
about auction sales was otherwise brought to the jury‟s attention. Most significantly, the
prosecution‟s case was strong. Defendant‟s property contained numerous motorcycles
and parts of motorcycles that showed evidence of being stolen, such as altered VIN‟s and
engine numbers. The van at the scene, to which defendant had access, had been altered
in a manner frequently used by motorcycle thieves. Although defendant continually said
he had paperwork for the motorcycles, he failed to produce any.
       Accordingly, the court did not abuse its discretion in excluding this evidence
either on relevance grounds or on the grounds that its probative value was outweighed by
its prejudicial effect. Allowing the defense to inquire into insurance claims and liens
would have set the stage for a trial within a trial that would have forced the presentation
of evidence regarding the legitimacy of any such articles. It would also have led to
confusion of the issues for the jury and diverted their attention from the case before them.




                                             9
Having determined that the trial court did not improperly limit the defense it its cross-
examination, we also conclude the limitation on cross-examination did not violate
defendant‟s right to confront the witnesses against him.
II. Admission of Expert Testimony
       A. Defendant’s Argument
       Defendant contends that the trial court improperly found Officer Vaughan to be a
chop shop expert and improperly allowed an expert opinion without legal basis or
foundation. Officer Vaughan was qualified as an expert on chop shops after only
minimal questioning with almost no inquiry made about his special knowledge, skill,
experience, training, or education.
       B. Relevant Authority
       Evidence Code section 720, subdivision (a) provides, “A person is qualified to
testify as an expert if he has special knowledge, skill, experience, training, or education
sufficient to qualify him as an expert on the subject to which his testimony relates.
Against the objection of a party, such special knowledge, skill, experience, training, or
education must be shown before the witness may testify as an expert.” (See People v.
Bolin (1998) 18 Cal. 4th 297, 321.) “We are required to uphold the trial judge‟s ruling on
the question of an expert‟s qualifications absent an abuse of discretion. [Citation.] Such
abuse of discretion will be found only where „“the evidence shows that a witness clearly
lacks qualification as an expert . . . .”‟” (People v. Chavez (1985) 39 Cal. 3d 823, 828.)
       An expert is “sufficiently qualified if „the witness has sufficient skill or experience
in the field so that his [or her] testimony would be likely to assist the [trier of fact] in the
search for the truth.‟” (People v. Mayfield (1997) 14 Cal. 4th 668, 766.) “„“Where a
witness has disclosed sufficient knowledge of the subject to entitle his opinion to go to
the jury, the question of the degree of his knowledge goes more to the weight of the
evidence than its admissibility.”‟” (People v. Bolin, supra, 18 Cal.4th at p. 322.)
       C. Proceedings Below
       Upon Officer Vaughan‟s taking the stand, the prosecutor elicited that Vaughan had
been a police officer for 18 years and currently worked for the CHP investigation services

                                               10
unit assigned to the auto theft task force. Vaughan stated that during his time as an
investigator, he began investigating outlaw motorcycle gangs, which used to be involved
in motorcycle chop shop activities. As he progressed through his career, he worked with
and assisted other law enforcement agents and agencies dealing with chop shop
operations. He began to gain an expertise in sport bikes as opposed to the special
construction types of bikes used by motorcycle gangs. The trial court asked Vaughan
how many chop shops he had investigated, and Vaughan replied that he had done five or
six investigations on his own and had been present during over 50 such investigations.
As Vaughan began to explain “how it works,” the trial court stated, “I just want the jury
to understand. Counsel, you may go ahead and inquire.” When the prosecutor asked
Vaughan to tell them a bit more about his experience, the trial court stated, “At this point
I find him an expert. You may inquire. Please just go to the heart of it.”
       D. No Abuse of Discretion
       We note that the defense made no objection to the trial court‟s finding that Officer
Vaughan qualified as an expert on chop shops. As a result, he has forfeited raising this
issue on appeal. (People v. Bolin, supra, 18 Cal.4th at p. 321 [defendant who failed to
object at trial that witness was not qualified to render an expert opinion waived the
issue].)
       In any event, defendant‟s contention has no merit. The trial court properly found
Officer Vaughan qualified to testify as an expert on chop shops. In addition to the years
of experience he testified to before the court found him qualified, Vaughan demonstrated
his expertise on motorcycle theft and chop shops throughout his testimony, validating the
trial court‟s determination that the officer qualified as an expert. Officer Vaughan later
explained he acquired his knowledge of using certain vans to steal motorcycles after
having “done this for six years.” He had learned from the people who steal this way and
had trained law enforcement agencies all over the United States on this type of theft
specifically. Officer Vaughan demonstrated his expertise by explaining, inter alia, the
significance of ignition locking mechanisms that were detached from motorcycles, the
nomenclature and numbering system used on various parts of a motorcycle, the method

                                             11
of tampering with numbers, and the process by which law enforcement was able to
resurrect numbers that thieves tried to erase.
       A person may become an expert on a topic through practical experience alone.
(People v. Brown (1991) 234 Cal. App. 3d 918, 938 [“„to be competent to testify as an
expert, [one] must have acquired specialized knowledge of the subject matter . . . either
by study or by practical experience‟”].) To the extent that Officer Vaughan‟s training
and experience call into question the degree of his knowledge regarding chop shops,
these factors go to the weight of Officer Vaughan‟s opinion and not to its admissibility.
(See People v. Bolin, supra, 18 Cal.4th at p. 322.) Finally, the jury was instructed with
CALCRIM No. 3323 that it was not required to accept the expert‟s opinions as correct,
and that the meaning and importance of the opinion was for the jury to decide. We find
no abuse of discretion that would justify disturbing the trial court‟s determination. (See
People v. Ramos (1997) 15 Cal. 4th 1133, 1175.)
III. Evidence of Prior Bad Acts
       A. Defendant’s Argument
       Defendant contends that “it is questionable” whether evidence of defendant‟s acts
of obtaining an identification and driver‟s license under a name not his own and
providing paperwork under a name not his own during a traffic stop was relevant.
Moreover, the connection to the charged acts is so remote that it is clearly more
prejudicial than probative.



3       The trial court read CALCRIM No. 332 as follows: “A witness was allowed to
testify as an expert and to give opinions. You must consider the opinions, but you are not
required to accept them as true or correct. The meaning and importance of any opinion
are for you to decide. In evaluating the believability of an expert witness, follow the
instructions about the believability of witnesses generally. In addition, consider the
expert‟s knowledge, skill, experience, training and education, the reasons the expert gave
for any opinion, and the facts or information on which the expert relied in reaching that
opinion. You must decide whether information on which the expert relied was true and
accurate. You may disregard any opinion that you find unbelievable, unreasonable, or
unsupported by the evidence.


                                             12
       B. Relevant Authority
       Prior acts of misconduct not amounting to a felony may be used at trial to impeach
a witness, as long as the misconduct evidenced moral turpitude and is not barred by
Evidence Code section 352. (People v. Wheeler (1992) 4 Cal. 4th 284, 295-297.) Such
acts suggest a willingness to lie. (Id. at p. 295.)
       Evidence Code section 780 states in pertinent part that “the court or jury may
consider in determining the credibility of a witness any matter that has any tendency in
reason to prove or disprove the truthfulness of his testimony at the hearing, including but
not limited to any of the following: [¶] . . . [¶] (e) His character for honesty or veracity
or their opposites.”
       C. Proceedings Below
       The trial court held a mid-trial Evidence Code section 402 hearing on the
prosecutor‟s intent to introduce evidence of a crime of moral turpitude committed by
defendant, should he elect to testify. The prosecutor explained that Officer Tafoya went
to defendant‟s residence for the purpose of investigating defendant‟s false impersonation
and use of a false name. Defendant admitted to her that he used a false name and false
driver‟s license when he was stopped, and he had a motorcycle that was registered to
someone else. Defense counsel said he had no problem with the motorcycle, but only
with the information that defendant was being investigated for a crime. The trial court
overruled the defense objection to the evidence “since it‟s contemporaneous, and goes
directly to honesty and integrity.” The court added that, because defendant admitted the
act to Officer Tafoya, there was no undue consumption of time problem under Evidence
Code section 352.
       At the close of direct examination, defense counsel asked defendant, “When the
police came to your house, did you admit to Officer Tafoya and Perez that you had
actually used a different name in the past?” Defendant said he did. During his cross-
examination of defendant, the prosecutor asked him if Officer Tafoya went to his
residence because he had given another CHP officer a different name. Defendant replied,
“They were accusing me for a ticket that was not mine.” The trial court stated, “Counsel,

                                              13
we are not going to go into all the details. He‟s admitted giving a false name. Let‟s
move on.” The trial court refused to allow the prosecutor to inquire about a second lie
that defendant told Officer Tafoya.
        The prosecutor then asked defendant if he used a different name more than once,
and defendant said he had not. Defendant said he had used the name “Antonio
Velasquez” on only one occasion. He denied using the name “Jose Baena” with Officer
Perez. CHP Officer George Perez testified on rebuttal that he stopped a motorcycle
driven by defendant for lack of a license plate. When asked for his name and registration,
defendant provided a printout with the name “Jose Baena” on it. The printout was shown
to the jury.
        D. No Abuse of Discretion
        Evidence Code section 1101, subdivision (c) provides that “Nothing in this section
affects the admissibility of evidence offered to support or attack the credibility of a
witness.” (See also People v. Kennedy (2005) 36 Cal. 4th 595, 620 [“evidentiary
limitations on the use of evidence of specific instances of prior misconduct . . . do not
apply to evidence offered to support or attack the credibility of a witness”].) “Although a
defendant cannot be compelled to be a witness against himself, if he takes the stand and
makes a general denial of the crime with which he is charged, the permissible scope of
cross-examination is „very wide.‟ [Citation.]” (People v. Cooper (1991) 53 Cal. 3d 771,
822.)
        A testifying defendant may be impeached with evidence that includes prior
uncharged unlawful acts that would be inadmissible for other purposes. (Evid. Code,
§§ 780, 1101, subd. (c); People v. Humiston (1993) 20 Cal. App. 4th 460, 479.) The
record shows that defendant testified at length about his lack of knowledge that any of the
motorcycles or parts that he had in his possession were stolen. According to defendant,
he began upgrading motorcycles during a recession when it was difficult to find a job.
People who bought motorcycles in the impound yards or at auctions heard he was giving
good prices on the plastics and brought him their motorcycles. He simply sold plastics
and did not check VIN‟s on motorcycles brought to him. He was not familiar with the

                                             14
places that numbers should be on engines. He asserted that he bought the engine with the
LoJack on Craigslist and did not even know what the LoJack box was. Thus, defendant
portrayed himself as an honest person whom the jury should believe on all disputed
points. This testimony put his credibility directly in issue. Therefore, any evidence
tending to show his dishonesty was relevant and proper for impeachment.
       In light of the above, defendant‟s claim of abuse of discretion under Evidence
Code section 352 fails. A reviewing court will find such abuse of discretion only if the
trial court‟s decision was so arbitrary, capricious, or patently absurd that it resulted in a
manifest miscarriage of justice. (People v. Rodriguez (1999) 20 Cal. 4th 1, 9-10.)
Defendant cannot make that showing. A defendant who elects to testify has no right to
cloak himself in a false aura of credibility. Providing false information to a police officer
involves dishonesty, and such conduct generally would be admissible and relevant to a
witness‟s credibility.
       Moreover, in light of the overwhelming evidence of defendant‟s guilt, as discussed
ante, there was no reasonable probability of a more favorable outcome for defendant had
that evidence been excluded. (See People v. Cunningham (2001) 25 Cal. 4th 926, 999
[the erroneous admission of evidence that does not impair a defendant‟s constitutional
right to due process of law is reviewed under the standard of People v. Watson (1956) 46
Cal. 2d 818, 836].)
                                       DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.


                                                   BOREN, P.J.
We concur:
              CHAVEZ, J.                           FERNS, J.*
_______________________________________________________________
*     Judge of the Los Angeles Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.


                                              15